Title: To James Madison from George Washington, 6 December 1795
From: Washington, George
To: Madison, James


Dear Sir,
Sunday Afternoon 6th. Decr 1795
The papers, of which I was speaking to you on friday evening, are herewith sent.
In looking over Sir John Sinclair’s letter (since I spoke to you on this subject) I perceive it is to a Committee I am at liberty to communicate the extracts. This, however, I consider as sufficient authority to give you the perusal of them; as the project, if it can be accomplished, in this country, must be put in train. When you have read, & considered the Papers, I would thank you for their return with your sentiments thereon.
The “Outlines of the 15th chapter &ca” I send for your acceptance, several of thes⟨e⟩ having been forwarded to me. With great esteem & regard I am—Dear Sir Your Obedt. & Affecte Servt
G Washington
